         Case 4:20-cv-01398-KGB Document 37 Filed 09/13/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

MICHAEL OTIS ROBERTSON,
 ADC #106563                                                                       PLAINTIFF

v.                                Case No. 4:20-cv-01398-KGB

COBB, et al.                                                                     DEFENDANTS

                                          JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is dismissed without prejudice. The relief requested is denied.

       So adjudged this 13th day of September, 2021.



                                                            ______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
